United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1704
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Lawrence Larnil Walker,                   *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: September 12, 2000

                                    Filed: September 19, 2000
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Lawrence Larnil Walker appeals the denial of his motion to suppress drug and
firearm evidence obtained in a search of his home and his mother's home. For reversal,
Walker argues the affidavit in support of the search warrant did not establish probable
cause because it contained information from confidential informants whose reliability
had not been established. Contrary to Walker's view, the affidavit information that
Walker delivered 12 grams of crack cocaine to a confidential informant in exchange for
$200 was reliable because it came from a police detective, see Walden v. Carmack,
156 F.3d 861, 870 (8th Cir. 1998), the informants' statements that Walker hid a bag of
cocaine in a ditch beside his home and marijuana in an abandoned house were reliable
because they were corroborated by the independent investigation of police officers, see
id., and the informant's statement that Walker hid cocaine and cash at his mother's and
girlfriend's residences was reliable because the informant had previously provided
accurate information to police, see id. We reject as meritless Walker's assertion that
state law should govern this issue. See United States v. Tate, 821 F.2d 1328, 1330 (8th
Cir. 1987) ("In a federal prosecution, the legality of a search and seizure is not
determined by reference to a state statute, but . . . by fourth amendment analysis.").
Because the affidavit provided an ample basis to establish probable cause for a search
warrant, we affirm the denial of Walker's motion to suppress.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-